    Case 21-03006-sgj Doc 8 Filed 03/12/21                  Entered 03/12/21 20:38:04              Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                      )
In re:                                )
                                      )                                     Chapter 11
                                   1
HIGHLAND CAPITAL MANAGEMENT, L.P.,    )
                                      )                                     Case No. 19-34054 (SGJ)
                 Debtor.              )
                                      )
                                      )
HIGHLAND CAPITAL MANAGEMENT, L.P.     )
                                      )
                 Plaintiff,           )
vs.                                   )                                     Adv. Pro. No. 21-03006 (SGJ)
                                      )
HIGHLAND CAPITAL MANAGEMENT SERVICES, )
INC.,                                 )
                                      )
                 Defendant.           )
                                      )

                                      CERTIFICATE OF SERVICE

     I, Elliser Silla, depose and say that I am employed by Kurtzman Carson Consultants LLC
(“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On March 11, 2021, at my direction and under my supervision, employees of KCC
caused the following document to be served via Electronic Mail upon the service list attached
hereto as Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

     •   Stipulation and Proposed Scheduling Order [Docket No. 7]


Dated: March 12, 2021
                                                          /s/ Elliser Silla
                                                          Elliser Silla
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03006-sgj Doc 8 Filed 03/12/21   Entered 03/12/21 20:38:04   Page 2 of 5



                             EXHIBIT A
            Case 21-03006-sgj Doc 8 Filed 03/12/21                         Entered 03/12/21 20:38:04               Page 3 of 5
                                                                    Exhibit A
                                                                 Affected Parties
                                                             Served via Electronic Mail


                Description                        CreditorName                   CreditorNoticeName                    Email
 Financial Advisor to Official Committee of
 Unsecured Creditors                        FTI Consulting                Daniel H O'Brien              Daniel.H.O'Brien@fticonsulting.com
 Financial Advisor to Official Committee of
 Unsecured Creditors                        FTI Consulting                Earnestiena Cheng            Earnestiena.Cheng@fticonsulting.com
                                                                          Melissa S. Hayward, Zachery  MHayward@HaywardFirm.com;
 Counsel for the Debtor                  Hayward & Associates PLLC        Z. Annable                   ZAnnable@HaywardFirm.com
                                                                                                       mclemente@sidley.com;
                                                                          Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
 Counsel to Official Committee of                                         Russell, Elliot A. Bromagen, ebromagen@sidley.com;
 Unsecured Creditors                     Sidley Austin LLP                Dennis M. Twomey             dtwomey@sidley.com
                                                                                                       preid@sidley.com;
                                                                          Penny P. Reid, Paige Holden pmontgomery@sidley.com;
 Counsel to Official Committee of                                         Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Unsecured Creditors                     Sidley Austin LLP                Chandler M. Rognes           crognes@sidley.com
 Counsel for Highland Capital            Wick Phillips Gould & Martin,    Jason M. Rudd. Lauren K.     jason.rudd@wickphillips.com;
 Management Services, Inc.               LLP                              Drawhorn                     lauren.drawhorn@wickphillips.com




Highland Capital Management, L.P.
Case No. 19-34054                                                   Page 1 of 1
Case 21-03006-sgj Doc 8 Filed 03/12/21   Entered 03/12/21 20:38:04   Page 4 of 5



                             EXHIBIT B
                             Case 21-03006-sgj Doc 8 Filed 03/12/21            Entered 03/12/21 20:38:04       Page 5 of 5
                                                                         Exhibit B
                                                                      Affected Parties
                                                                 Served via First Class Mail

                Description                     CreditorName                 CreditorNoticeName              Address1         City   State    Zip
        Counsel for Highland Capital                                      Jason M. Rudd. Lauren K.   3131 McKinney Avenue,
        Management Services, Inc.    Wick Phillips Gould & Martin, LLP    Drawhorn                   Suite 100               Dallas TX       75204




Highland Capital Management, L.P.
Case No. 19-34054                                                        Page 1 of 1
